Citation Nr: 1607687	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-21 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than March 21, 2011, for the assignment of a 60 percent disability rating for porphyria cutanea.  


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1963 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted a 60 percent rating for the Veteran's service-connected porphyria cutanea effective from March 21, 2011.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In October 2015, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted duplicative evidence with a waiver of the RO's initial consideration.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to an increased rating in excess of 60 percent for porphyria cutanea.  However, the Veteran did not submit a timely substantive appeal for that particular issue following the issuance of a February 2014 statement of the case (SOC). See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  Therefore, the issue no longer remains on appeal, and no further consideration is needed.

The issue of whether there was clear and unmistakable error (CUE) in a January 2009 rating decision that assigned an effective date of March 6, 2008, for the grant of service connection for porphyria cutanea, has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 VA Form 9; October 2015 hearing testimony at pages 10-15.  The Veteran has asserted that an earlier July 1979 claim for service connection for a skin condition was pending and unadjudicated at the time of the January 2009 rating decision.  Therefore, the Board does not have jurisdiction over the CUE issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO granted service connection for porphyria cutanea and assigned a 40 percent evaluation effective from March 6, 2008.  

2.  The Veteran was notified of the January 2009 rating decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision. 

3.  The date entitlement arose for a 60 percent rating for porphyria cutanea was October 26, 2010, which is later than the date of receipt of the increased rating claim filed on June 30, 2010.   


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which granted service connection for porphyria cutanea and assigned a 40 percent rating effective from March 6, 2008, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The requirements have been met for an earlier effective date of October 26, 2010, bu no earlier, for the assignment of a 60 percent rating for porphyria cutanea.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155(a), 3.156(b), 3.159, 3.160(c), 3.400, 4.118, Diagnostic Code 7815 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2008 and April 2011 VCAA letters, the Veteran was notified of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In any event, with regard to the earlier effective date issue, this issue arises from disagreement with the effective date assigned upon the grant of an increased 60 percent rating for a porphyria cutanea disability.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  
  
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, private medical evidence, and VA examination reports.  For his part, the Veteran has submitted personal statements, hearing testimony, lay statements from friends and family, photographs, medical treatise and internet articles, and additional private medical evidence.  The Veteran has not identified any other outstanding, available evidence that is relevant to the effective date issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the criteria for a 60 percent rating for his porphyria cutanea disability were first factually ascertainable.  In the present case, the October 2015 hearing testimony confirmed that the Veteran did not require near constant systemic therapy prior to 2010.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the October 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the Veteran, and his representative engaged in a discussion as to substantiation of the effective date claim.  The Veteran was advised that generally the effective date for the grant of an increased rating will be the date of claim or the date that an increase in the disability was factually ascertainable, whichever is later.  See testimony at page 3.  The Veteran was also repeatedly advised that an earlier January 2009 rating decision that granted service connection for the skin disability at issue was not appealed and was final.  See testimony at page 9.  The Veteran explained why he believed that the effective date should be a short time after his discharge from service in 1966.  See testimony at pages 16, 23, 32, 37.  Upon questioning, the Veteran did not identify any potential favorable outstanding evidence that was not already of record.  Rather, he denied that there were any records of private dermatology treatment that could be secured.  See testimony at pages 23-26.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the October 2015 hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the porphyria cutanea issue on appeal.  


II.  Factual Background and Contentions

The Veteran's service personnel records show that he served in the Republic of Vietnam during active service in the Marines Corps.  

The Veteran's service treatment records show that he was treated for skin sores and skin lesions in February 1965.    

The Veteran separated from active duty on September 27, 1966.  

On July 24, 1979, the Veteran filed a VA Form 21-526 (Application for Compensation) for service connection for pigmentation loss on the skin and severe rash as a possible effect of Agent Orange.  He did not list any post-service treatment for his skin problems.  

VA treatment records dated in August 1979 reveal treatment for boils, rashes, and dermatitis.  These skins problems were described as "persistent."  

In August 1979 VA, the Veteran was prescribed clotrimazole topical treatment for his skin.  

Private treatment records dated from 1997 to 2008 reveal treatment for chronic eczema, sun damage, itching, erythematous lesions, dermatitis, and tinea cruris.  The Veteran was prescribed topical skin prescriptions.  

VA treatment records dated from 2007 to 2010 document treatment for a skin rash.  The Veteran reported that his skin problems have existed on an off since the time of his service in Vietnam in the 1960s.  A large, patchy, dry, erythematous skin rash with blisters, hypopigmentation, and scarring was noted on the arms, hands, back, shoulders, neck, trunk, abdomen, groin, and legs.  Multiple treatments did not cure the skin disorder.  The Veteran used topical prescriptions and phlebotomy treatments.  His skins problems have been variously diagnosed as porphyria cutanea tarda, eczema, psoriasis, and dermatitis.

In an August 2007 VA Form 21-4142 (Medical Authorization), the Veteran stated that he received private treatment for skin rashes and boils shortly after discharge in the 1960s.  

On March 6, 2008, the Veteran filed an informal claim for service connection for a skin disorder.  He indicated that he received private treatment in the late 1960s and early 1970s from a private physician.  

In a September 2008 statement, a private nurse confirmed that the Veteran received private treatment in the 1960s and 1970s.  

A November 2008 VA examiner noted the Veteran's report of a diffuse rash over his body since 1967.  He reported treating the skin condition with prescription creams and phlebotomies every three weeks.  The VA examiner observed blistering, scabbed sores, and scarring, with pigment changes on the bilateral arms and forearms.  There was an excoriated rash with scabbing on the left lower leg.  There were also dense patches of silvery scale on the scalp and left side of his chest with the appearance of seborrheic dermatitis.  The Veteran reported bleeding sores on his hands.  The diagnosis was porphyria cutanea tarda.

In a November 2008 statement, the Veteran's sister reported that the Veteran has suffered from a rash on his body since his service in Vietnam.  It was also noted that private physician who treated the Veteran in the 1970s was no longer alive.  

In a January 2009 rating decision, the RO granted service connection for porphyria cutanea.  This disorder was presumptively service-connected on the basis of herbicide exposure in Vietnam.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The RO assigned a 40 percent rating, effective from March 6, 2008.  

On June 30, 2010, the Veteran filed an increased rating claim for porphyria cutanea.  (The Veteran clarified in a latter March 2011 VA examination that he intended this statement to be interpreted as an increased rating claim).  

A VA dermatology consultation note dated on October 26, 2010, documented that the Veteran was not responding to topical steroids.  For the first time, the Veteran was prescribed systemic therapy by way of taking methotrexate orally.  

A VA dermatology note dated on February 14, 2011, documented that the Veteran was still taking methotrexate orally.

A VA dermatology note dated on March 21, 2011, reflected that the Veteran was prescribed minocycline and prednisone orally for his skin problems.  

VA dermatology notes dated on April 11, 2011, and May 18, 2011, indicated the Veteran was still taking minocycline and prednisone orally for his skin problems.  

In a June 2011 rating decision, the RO granted the Veteran an increased 60 percent rating for his porphyria cutanea, effective March 21, 2011.  This was the date that the RO found the Veteran was first placed on minocycline as a form of systemic therapy to treat his skin condition.  

Medical treatise evidence submitted by the Veteran in June 2011 indicated that minocycline was an oral antibiotic.  

In a timely July 2011 notice of disagreement, the Veteran appealed the March 21, 2011, effective date assigned for the assignment of a 60 percent rating for porphyria cutanea.

The Veteran and his representative have contended that the effective date assigned for the grant of a 60 percent disability rating for porphyria cutanea is incorrect.  He seeks an earlier effective date of July 24, 1979, which was the date he filed his initial claim for service connection for a skin disorder, or September 28, 1966, which was the day after his discharge from service.  He has maintained that he should not be punished because VA failed to address his earlier July 24, 1979, claim for service connection.  He has also asserted that it was factually ascertainable his service-connected skin condition was 60 percent disabling from the time of his discharge from service in 1966.  He has stated that his skin treatment and symptomatology have essentially remained the same from the 1960s to the present.  There was no change in the severity of his overall skin condition.  The Veteran believes that VA has undercompensated him and should rate him as 60 percent disabled from the time of discharge from service in September 1966.  See July 2011 NOD; March 2013 VA Form 9; March 2014 VA Form 9; October 2015 hearing testimony. 




III.  Law and Analysis

Appellate review of a rating decision is initiated by a NOD and completed Substantive Appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).
A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3104(b), 3.105(a).  

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase." 38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See again Gaston, 605 F.3d at 982-8; Harper, 10 Vet App at 126.  

In addition, the Court has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable."  38 C.F.R. §§ 3.155, 3.400(o)(2) (2009); Hazan, 10 Vet. App. at 521.  

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction." 38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

From March 6, 2008, to March 21, 2011, the Veteran's porphyria cutanea skin disability was rated as 40 percent disabling.  

From March 21, 2011, to the present, the Veteran's porphyria cutanea skin disability has been rated as 60 percent disabling.  

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, the issue of entitlement to an effective date earlier than March 21, 2011, for the assignment of a 60 percent disability rating for a porphyria cutanea skin disability stems from a claim for an "increased rating" received on June 30, 2010.  The distinction is important for effective date purposes.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  That is, different statutory and regulatory provisions apply depending on whether the claim is an original (initial disability) claim - effective date can be no earlier than the date of claim - or one for increased compensation - effective date may date back as much as one year before the date of the claim for increase.  See 38 U.S.C. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2).  In the present case, the claim is one for increased compensation.  

Although the Veteran's increased rating claim was received on June 30, 2010, the RO assigned an effective date of March 21, 2011 for the 60 percent rating.  In so doing, the RO determined March 21, 2011, was the date entitlement first arose for a 60 percent rating, in light of the findings of a VA dermatology note dated on March 21, 2011.  According to the RO, that VA dermatology note was the first evidence of record showing that the Veteran was prescribed minocycline and prednisone orally for his skin problems.  As such, it was determined that the date entitlement first arose for a 60 percent rating was March 21, 2011, which was later than the date of receipt of the increased rating claim filed on June 30, 2010.  See 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(o).  Thereafter, the Veteran expressed disagreement with the effective date assigned for the 60 percent rating, and the appeal has now reached the Board.  

Upon review of the evidence, the Board finds that an effective date of October 26, 2010, but no earlier, is warranted for the award of a 60 percent rating for a porphyria cutanea skin disability.

With regard to the date of claim, the Board acknowledges the Veteran filed a formal claim for service connection for pigmentation loss on the skin and severe rash as a possible effect of Agent Orange on July 24, 1979.  On March 6, 2008, the Veteran filed an informal claim for service connection for a skin disorder.  

Nevertheless, in a January 2009 rating decision, the RO granted service connection for porphyria cutanea and assigned a 40 percent rating effective from March 6, 2008.  The Veteran was notified of the rating decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Thus, the January 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the earlier July 24, 1979, and March 6, 2008, claims for service connection for a skin disorder are no longer open or pending.  

Final decisions can only be addressed through a claim of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  For the Board to address such finality determinations without a claim of CUE before it would be ultra vires.  See Juarez v. Peake, 21 Vet. App. 537 (2008); Williams v Peake, 521 F.3d 1348 (Fed. Cir. 2008).  As noted above, the Board is referring the Veteran's March 2014 claim of CUE in the January 2009 rating decision that assigned an effective date of March 6, 2008 for the grant of service connection for porphyria cutanea.  The CUE issue is not before the Board at this time.

The earliest date of receipt for an increased rating claim for porphyria cutanea following the final January 2009 rating decision was June 30, 2010.  See 38 C.F.R. §§ 3.155, 3.400.  A review of the claims file reveals no formal or informal claim for an increased rating between the time of the final January 2009 rating decision and the increased rating claim filed on June 30, 2010.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  The Veteran has never disputed this fact.  Thus, June 30, 2010, is the date of the claim.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  It is possible that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  DeLisio, 25 Vet. App. at 56.  

With regard to the date of entitlement in this case, under Diagnostic Code 7815, a 60 percent disability rating is assigned for porphyria cutanea tarda affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for porphyria cutanea tarda that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118. 

In addition, under Diagnostic Code 7815, porphyria cutanea tarda can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability. 

The Board finds that a VA dermatology consultation note dated on October 26, 2010, established entitlement to a 60 percent evaluation.  In particular, that record documented that the Veteran was not responding to topical steroids.  Consequently, he was prescribed systemic therapy by way of taking methotrexate orally.  This is the first documentation of record of constant or near-constant systemic therapy for his service-connected skin disability.  

However, the Board finds that it was not factually ascertainable that a 60 percent evaluation was warranted prior to October 26, 2010.  In fact, earlier VA treatment records dated from 2007 to mid-2010, earlier private medical evidence dated from 1997 to 2008, and earlier VA treatment records dated in 1979 are negative for any indication of systemic therapy for the Veteran's skin condition.  Instead, those records only show that topical prescriptions were utilized in treating his skin problems.  Moreover, the Veteran testified that he first took medication orally for his porphyria cutanea disability was in 2011.  See testimony at page 32.  Thus, he does not dispute the fact that he was not prescribed systemic therapy until October 26, 2010.

In addition, the evidence of record does not demonstrate that the Veteran's porphyria cutanea tarda affected more than 40 percent of the entire body or more than 40 percent of exposed areas prior to October 26, 2010.  There is simply no documentation to this effect, as there are no measurements.  Nor is there evidence of disfigurement of the head, face, or neck, warranting a 60 percent evaluation between June 30, 2009, and October 26, 2010   The Board further notes that a 60 percent evaluation is not available under Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.

Accordingly, the Board concludes that October 26, 2010, is the proper effective date for the increased 60 percent rating for the Veteran's service-connected porphyria cutanea disability.  38 U.S.C.A. § 5107(b). 






ORDER

Subject to the law and regulations governing the payment of VA monetary benefits,    an earlier effective date of October 26, 2010, for the assignment of a 60 percent disability rating for porphyria cutanea is granted.

 

____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


